Citation Nr: 1818090	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  10-32 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for herniated disc of the lumber spine. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  

INTRODUCTION

The Veteran served on active duty in the United States Army from July 2006 to October 2007. 
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for herniated disc of the lumbar spine and assigned a noncompensable disability rating effective October 12, 2007.  In a January 2009 rating decision, the RO continued the Veteran's noncompensable rating prior to October 8, 2008, and assigned a 10 percent rating thereafter.  In a June 2010 rating decision, the RO granted a 10 percent rating for the entire appeal period.
 
The Board remanded this case in June 2014 to acquire private treatment records and to afford the Veteran a new VA examination.  The case was remanded again in May 2016 to schedule a hearing before the Board.  The RO has substantially complied with the Board's remand instructions, so the Board may proceed to the merits of the remanded claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance). 

The Veteran testified before the undersigned Veteran's Law Judge during a November 2017 videoconference.  A transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for additional development.  

VA's duty to assist includes obtaining a medical examination or medical opinion when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide an examination or opinion, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, although the Veteran was afforded multiple VA examinations, including in November 2007, November 2008, January 2010 and on remand in August 2014, a remand is required for a new VA examination to fully evaluate the severity of the Veteran's condition. 

In his November 2017 testimony, the Veteran alleged that his back disability had significantly worsened.  Specifically, he stated that he "seems to be going downhill," that he experiences "constant pain," that he cannot sit still very long without having to get up and move around, and that he can only work five days each month without experiencing pain.  He testified that his "daily activity is greatly affected" by his back condition, and he described his daily life as "a living hell."

Furthermore, the Veteran explained that he experiences "sharp pain" such that "if I move the wrong way, I am out of commission;" and that this is a scary experience because he "doesn't know where I'm going to be, even with a shopping cart, I'm gonna be put out of commission."  He reported that he takes pain medication every day and that he may have to undergo surgery. 

The Veteran's most recent VA examination in August 2014 paints a different picture.  The examiner noted that the Veteran reported daily back pain but denied any limitation with the activities of daily living and any flare-ups that impacted the function of the spine.  In addition, the examiner found no objective evidence of painful motion on flexion and extension, although she did identify functional loss, such as less movement than normal and pain on movement.  The examiner also found that the Veteran's condition impacted his work only insofar as he could not lift more than 10 pounds.  

Therefore, to ensure that the evidence of record reflects the current severity of the Veteran's service-connected herniated disc of the lumbar spine, a new examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe); Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, subsequent to the Veteran's prior VA examinations, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 (2017) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the Veteran's prior VA examinations did not fully satisfy these requirements.  Accordingly, a new VA examination is warranted to ensure compliance with Correia and 38 C.F.R. § 4.59. 

Finally, the Board notes that the only treatment records on file regarding the Veteran's herniated disc since 2014 are a few treatment notes from Dr. Megan Terwilliger that make only brief mention of the Veteran's back condition.  On remand, the RO should make a request for any outstanding VA or private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for his herniated disc of the lumbar spine.  The evidence obtained, if any, should be associated with the claims file.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his herniated disc of the lumbar spine.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

3.  After the aforementioned development is complete, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected herniated disc of the lumbar spine.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's herniated disc of the lumbar spine.  In this regard, the examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158   (2016), the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's herniated disc of the lumbar spine. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




